DETAILED ACTION

Response to Arguments
Applicant's arguments filed 25 March 2022 have been fully considered but they are not persuasive.
Regarding claims 1, 6, 11, and 16, the applicant argued, “…ZTE merely teaches that the QCL/QCB pool for the 1st UL port is configured via RRC signalling, and those skilled in the art may be taught from ZTE that multiple QCL/QCB associations for UL and DL ports may be configured through RRC signaling. For example, RRC signalling may indicate that the UL DMRS-1 port may have a QCL/QCB association with the CSI-RS-x port, which, however, is totally different from respectively determining/configuring Q1 first-type radio resources and Q2 second-type radio resources through Q1 pieces of second downlink information and Q2 pieces of third downlink information…ZTE does not mention the identifier, let alone the multiple associations are indicated by multiple identifiers…the comments ‘the QCL/QCB pool identifies resources for receiving DL RS and identifies for transmitting UL RS and associates identifiers to DL resources and identifiers to UL resources’ in the Office Action are completely based on hindsight with the knowing of the invention (it is an a posteriori attack). Even those skilled in the art would consider indicating the associations in the QCL/QCB pool through identifiers, based on ZTE, they may merely figure out, for example, that a first identifier is used for indicating that the UL DMRS-1 is QCLed with the CSI-RS-1, and a second identifier is used for indicating that the UL DMRS-1 is QCLed with the CSI-RS-2 . . . However, they would not conceive that Q1 pieces of second downlink information are respectively used for determining Q1 first-type radio resource and Q1 first-type identifiers, the Q1 first-type identifiers respectively correspond to the Q1 first-type radio resource, Q2 pieces of third downlink information are respectively used for determining Q2 second-type radio resources and Q2 second-type identifiers, the Q2 second-type identifiers respectively correspond to the Q2 second-type radio resources, because ZTE fails to disclose respectively determining/configuring Q1 first-type radio resources and Q2 second-type radio resources…ZTE at Step 3 of the Section 3.1, discloses that the determined configuration would be indicated to the UE via DCI indication…ZTE actually teaches that a determined QCL/QCB association is indicate4d by the DCI, for example, directly indicates a first QCL/QCB association (e.g. the UL DMRS-1 is QCLed with the CSI-RS-1) among the multiple QCL/QCB associations in the QCL/QCB pool through a first filed in the DCI indication…in amended claim 1 of the present application, the first field and the second field of the first downlink information are respectively used for determining a first identifier of the Q1 first-type identifiers and a second identifier of the Q2 second-type identifiers, the first identifier corresponds to a first radio resource in the Q1 first-type radio resources, and the second identifier corresponds to a second radio resource in the Q2 second-type radio resources…the first radio resource in the Q1 first-type radio resources may be indirectly associated with the second radio resource in the Q2 second-type radio resources…” on pages 13-17 and 20.
In response to applicant’s argument, the examiner respectfully disagrees with the above argument.
In §§1 and 3.1 and figure 5 ZTE clearly teaches receiving Q1 pieces of second downlink information and Q2 pieces of third downlink information (§§1 and 3.1 “QCL/QCB association for…the DL and UL RS could be jointly configured by the TRP via the procedure shown in Figure 5…Step 1: The potential QCL/QCB pool for a UL DMRS port (e.g. the 1st port) is configured via RRC signalling"), wherein the Q1 pieces of second downlink information are respectively used for determining Q1 first-type radio resources and Q1 first-type identifiers, the Q1 first-type identifiers respectively correspond to the Q1 first-type radio resources, the first field of the first downlink information is used for determining a first identifier, the first radio resource is one of the Q1 first-type radio resources, a first-type identifier of the Q1 first-type identifiers corresponding to the first radio resource is the first identifier, Q1 is a positive integer (§3.1 and Fig. 5 "stage 1", where associations between resources, e.g. ports, are configured between a first-type reference signal, e.g. CSI-RS, and a second-type reference signal, e.g. SRS or UL DMRS, are configured via RRC, i.e. an information element, the QCL/QCB pool identifies resources for receiving DL RS and identifiers for transmitting UL RS and associates identifiers to DL resources and identifiers to UL resources additionally QCLing the RSs together within the pool), the Q2 pieces of third downlink information are respectively used for determining Q2 second-type radio resources and Q2 second-type identifiers, the Q2 second-type identifiers respectively correspond to the Q2 second-type radio resources, the second field of the first downlink information is used for determining a second identifier, the second radio resource is one of the Q2 second-type radio resources, a second-type identifier of the Q2 second-type identifiers corresponding to the second radio resource is the second identifier, Q2 is a positive integer (§3.1 and Fig. 5 "stage 1", where associations between resources, e.g. ports, are configured between a first-type reference signal, e.g. CSI-RS, and a second-type reference signal, e.g. SRS or UL DMRS, are configured via RRC, i.e. an information element, the QCL/QCB pool identifies resources for receiving DL RS and identifiers for transmitting UL RS and associates identifiers to DL resources and identifiers to UL resources additionally QCLing the RSs together within the pool).
Using the broadest reasonable interpretation of “Q1 and Q2 are positive integers, respectively” both Q1 and Q2 may equal 1. As such, the claim does not require multiple pieces of second downlink information to be respectively used for determining multiple first-type radio resources and multiple first-type identifiers, and the claim does not require multiple pieces of third downlink information to be respectively used for determining multiple second-type radio resources and multiple second-type identifiers. Rather, it is reasonable to interpret the claim as receiving a piece of second downlink information used for determining a first-type radio resource and a first type identifier, the first-type identifier corresponding to the first-type radio resource, and receiving a piece of third downlink information used for determining a second-type radio resource and a second-type identifier, the second-type identifier corresponding to the second-type radio resource.
The claim recites the broad language “identifier”. The claim doesn’t specify the nature of identifiers. ZTE, §3.1, Step 1 recites “The potential QCL/QCB pool for a UL DMRS port (e.g. the 1st port) is configured via RRC signalling” and this is further illustrated in figure 5. The RRC signalling configuring the CQL/QCB pool necessarily identifies UL DMRS ports in the pool. As such, the RRC signalling, which includes at least an information element comprising fields, includes at least first and second information identifying an SRS radio resource and an CSI-RS radio resource to be associated with an UL DMRS port.
The examiner does not rely upon ZTE, §3.1, Step 3. However, its existence does not teach away from the claims. The claims recite that the downlink information is used for determining an identifier and the identifier corresponds to a radio resource. The claim doesn’t prevent a DCI message from also stating the indication. As such, the claim is not limited to an indirect association (in line with the applicant’s statement “may be indirectly associated”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN T VAN ROIE whose telephone number is (571)270-0308. The examiner can normally be reached Monday - Friday 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN T VAN ROIE/               Primary Examiner, Art Unit 2469